DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The reference listed in paragraph 0072 of the specification, was considered and is being listed on the form PTO-892.  

Specification
The disclosure is objected to because of the following informalities: there is an apparent typo in paragraph 0027.  In paragraph 0027, “housing 34” should be -- housing 32 --.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, & 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphey et al. (US Patent No. 8,770,522 B1).  
Regarding claim 1
	Murphey teaches an engagement device, (See abstract, column 3, lines 19-23 & figures 1-2B) comprising: a spring tape; (See column 3, lines 19-23 & figures 1-2B, ref # 17) and an actuator.  (See abstract, column 3, lines 40-43 & figures 1-2B)  

Regarding claim 2
	Murphey teaches wherein the engagement device comprises a stored configuration in which the tape spring (See abstract, column 3, lines 19-30 & figures 1-4C, ref # 17) is at least partially rolled and a deployed configuration in which the tape spring is extended.  (See abstract, column 3, lines 19-30 & figures 1-4C, ref # 17)  

Regarding claim 4
	Murphey teaches wherein the actuator is configured to deploy the tape spring from the stored configuration to the deployed configuration.  (See abstract & column 3, lines 19-63)  

Regarding claim 8
	Murphey teaches further comprising a plurality of tape springs.  (See column 3, lines 44-63 & figures 2A & 2B, ref # 17 & 27)  

Regarding claim 9
	Murphey teaches further comprising a surface (See figures 2A & 2B, ref # 12) defined between the plurality of tape springs.  (See column 3, lines 4-23, 44-63 & figures 2A & 2B, ref # 17 & 27)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 5-7, & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey et al. (US Patent No. 8,770,522 B1) as applied to claims 2 & 9 above, and further in view of Robinson (US Patent No. 6,655,637 B1).  
Regarding claim 3
	Murphey teaches wherein the engagement device comprises a retracted configuration and the engagement device configured to couple to a target object.  (See column 3, lines 19-63)  
	Murphey is silent about wherein the engagement device comprises a retracted configuration configured to couple the engagement device to a target object.  
	However, Robinson teaches wherein the engagement device (See figures 1, 2, & 4, ref deorbiter spacecraft) comprises a retracted configuration (See figure 4) configured to couple the engagement device (See figures 1, 2, & 4, ref deorbiter spacecraft) to a target object.  (See figures 1, 2, & 4, ref orbital debris)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an engagement device comprises a retracted configuration configured to couple the engagement device to a target object as taught by Robinson in the engagement device of Murphey, so as to remove space debris.  

Regarding claim 5
	Murphey teaches wherein the actuator is configured to retract the tape spring from the deployed configuration to a retracted configuration.  (See abstract & column 3, lines 19-63)  
	Murphey is silent about wherein the actuator is configured to retract the tape spring from the deployed configuration to the retracted configuration.  
	(Murphey teaches a retracted configuration but claim 5, depends on claim 3, therefore Murphey is not teaching the retracted configuration which includes the limitations of claim 3)  
	However, Robinson teaches wherein the actuator (See column 3, lines 1-41) is configured to retract the tape spring (See figures 1, 2, & 4, ref orbiting fingers) from the deployed configuration (See figure 2) to the retracted configuration.  (See figure 4)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an actuator is configured to retract the tape spring from the deployed configuration to the retracted configuration as taught by Robinson in the engagement device of Murphey, so as to remove space debris.  

Regarding claims 6
	Murphey teaches wherein the actuator is configured to apply a force to the elongated tape spring.  (See abstract, column 3, lines 19-63 & figures 1-2B, ref # 17)  

Regarding claim 7
	Murphey teaches the arms or fingers are tape springs.  (See column 3, lines 19-23 & figures 1-4C, ref # 17 & 27)  
	Murphey is silent about wherein the actuator is configured to deform the tape spring to transition the tape spring to the retracted configuration from the deployed configuration.  
	However, Robinson teaches wherein the actuator (See column 3, lines 1-41) is configured to deform the tape spring (See figures 1, 2, & 4, ref orbiting fingers) to transition the tape spring to the retracted configuration (See figure 4) from the deployed configuration.  (See figure 2)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an actuator is configured to deform the tape spring to transition the tape spring to the retracted configuration from the deployed configuration as taught by Robinson in the engagement device of Murphey, so as to remove space debris.  

Regarding claim 10 
	Murphey is silent about a system comprising the engagement device and further comprising a deorbit engine.  
	However, Robinson teaches a system comprising the engagement device and further comprising a deorbit engine.  (See column 3, lines 1-41 & figures 1, 2, & 4, ref deorbiter spacecraft)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a system comprising the engagement device and further comprising a deorbit engine as taught by Robinson in the engagement device of Murphey, so as to remove space debris.  

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphey et al. (US Patent No. 8,770,522 B1) in view of Robinson (US Patent No. 6,655,637 B1).  
Regarding claim 11
	Murphey teaches a method of extending a tape spring (See figures 1-4C, ref # 17 & 27) from a stored configuration to a deployed configuration; (See abstract, column 3, lines 19-30 & figures 1-4C) actuating the tape spring (See figures 1-4C, ref # 17 & 27) to collapse to a retracted configuration.  (See column 3, lines 4-43)  
	Murphey is silent about a method of coupling to a target object, comprising: navigating an engagement device proximate to the target object; extending the tape spring from a stored configuration to a deployed configuration; actuating the tape spring to collapse to a retracted configuration coupling the engagement device to the target object within the retracted configuration of the tape spring.  
	However, Robinson teaches a method of coupling to a target object, (See figures 1, 2, & 4, ref orbiting debris) comprising: navigating an engagement device (See figures 1, 2, & 4, ref deorbiter spacecraft) proximate to the target object; (See column3, lines 1-41 & figures 1, 2, & 4, ref orbiting debris) extending the tape spring (See figures 1, 2, & 4, ref orbiting fingers) from a stored configuration (See figure 1) to a deployed configuration; (See figure 2) actuating the tape spring (See figures 1, 2, & 4, ref orbiting fingers) to collapse to a retracted configuration (See figure 4) coupling the engagement device (See figures 1, 2, & 4, ref orbiter spacecraft) to the target object (See figures 1, 2, & 4, ref orbiting debris) within the retracted configuration (See figure 4) of the tape spring.  (See figures 1, 2, & 4, ref orbiting fingers)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a method of coupling to a target object, comprising: navigating an engagement device proximate to the target object; extending the tape spring from a stored configuration to a deployed configuration; actuating the tape spring to collapse to a retracted configuration coupling the engagement device to the target object within the retracted configuration of the tape spring as taught by Robinson in the engagement device of Murphey, so as to remove space debris.  

Regarding claim 12
	Murphey teaches wherein the stored configuration has the tape spring in a rolled condition and the deployed configuration has the tape spring in an elongated configuration.  (See column 3, lines 19-30, 44-63 & figures 2A & 2B, ref # 17)  

Regarding claim 13
	Murphey teaches wherein the engagement device comprises a plurality of tape springs and the actuating the tape spring comprises actuating the plurality of tape springs.  (See column 3, lines 44-63 & figures 2A & 2B, ref # 17 & 27)  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 & 10-13 of U.S. Patent No. 11,142,349 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the Instant Application are broader and thus fully met.  
Regarding claim 1
	Patent (349) teaches an engagement device, comprising: a tape spring; and an actuator.  (See claim 1)  

Regarding claim 2
	Patent (349) teaches wherein the engagement device comprises a stored configuration in which the tape spring is at least partially rolled and a deployed configuration in which the tape spring is extended.  (See claim 2)  

Regarding claim 3
	Patent (349) teaches wherein the engagement device comprises a retracted configuration configured to couple the engagement device to a target object.  (See claim 3)  

Regarding claim 4
	Patent (349) teaches wherein the actuator is configured to deploy the tape spring from the stored configuration to the deployed configuration.  (See claim 4)  

Regarding claim 5
	Patent (349) teaches wherein the actuator is configured to retract the tape spring from the deployed configuration to the retracted configuration.  (See claim 5)  

Regarding claim 6
	Patent (349) teaches wherein the actuator is configured to apply a force to the elongated tape spring.  (See claim 7)  

Regarding claim 7
	Patent (349) teaches wherein the actuator is configured to deform the tape spring to transition the tape spring to the retracted configuration from the deployed configuration.  (See claim 6)  

Regarding claim 8
	Patent (349) teaches further comprising a plurality of tape springs.  (See claim 1)  

Regarding claim 9
	Patent (349) teaches further comprising a surface defined between the plurality of tape springs.  (See claim 1)  

Regarding claim 10
	Patent (349) teaches a system comprising the engagement device and further comprising a deorbit engine.  (See claim 10)  

Regarding claim 11
	Patent (349) teaches a method of coupling to a target object, comprising: navigating an engagement device proximate to the target object; extending a tape spring from a stored configuration to a deployed configuration; actuating the tape spring to collapse to a retracted configuration coupling the engagement device to the target object within the retracted configuration of the tape spring.  (See claim 11)  

Regarding claim 12
	Patent (349) teaches wherein the stored configuration has the tape spring in a rolled condition and the deployed configuration has the tape spring in an elongated configuration.  (See claim 12)  

Regarding claim 13
	Patent (349) teaches wherein the engagement device comprises a plurality of tape springs and the actuating the tape spring comprises actuating the plurality of tape springs.  (See claim 11)  

Regarding claim 14
	Patent (349) teaches wherein the engagement device comprises a surface between the plurality of tape springs and coupling the engagement device to the target object comprises enclosing the target object within the surface.  (See claim 11)  

Regarding claim 15
	Patent (349) teaches wherein the actuating the plurality of tape springs comprises a plurality of actuations run sequentially in which a first set of actuations triggers a bend in each of the plurality of tape springs at a first location along a length of each tape spring and a second set of actuations triggers a bend in each of the plurality of tape springs at a second location along the length of each tape spring, wherein the second set of actuations are triggered after the first set of actuations and the second location is toward an outer perimeter of the engagement device and the first location is toward an interior of the engagement device.  (See claim 13)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Garber (US Patent No. 9,499,285 B2) is listed in the Applicant’s specification, paragraph 0072 and discloses 4 nodes connected by a flexible tether for imaging an asteroid.  The reference Breitbach et al. (Pub No. US 2002/0116877 A1) discloses deploying tape springs and a surface between tape springs.  The references Bischof et al. (Pub No. US 2005/0103939 A1) & Starke et al. (Pub No. US 2013/0175401 A1) each disclose a system and method, a spacecraft, an engagement device, an actuator, a net used to engulf the space debris, and a deorbit engine for deorbiting the space debris.  The reference Chambert (Pub No. US 2016/0130020 A1) discloses a system and method, a spacecraft, an engagement device, engagement arms, a pressure surface to actuate the engagement arms, enclosing the target object/space debris in the engagement arms, and a deorbit engine for deorbiting space debris.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647